Memorandum Per Curiam.
The awarding of reasonable attorney’s fees is mandatory under the provisions of subdivision (e) of section 205 of the Emergency Price Control Act of 1942 (U. S. Code, tit. 50, Appendix, § 925, subd. [e]) if the plaintiff is successful (Ward v. Bochino, 181 Misc. 355, 359, affd. 268 App. Div. 814) and failure to submit proof of the value of such services, fixation of the amount being left to the trial justice who was familiar with such value, was not. fatal. Twenty-five dollars is awarded for the trial and $25 additional for this appeal.
The judgment should be modified by increasing plaintiff’s recovery to the sum of $150, with costs, and as modified affirmed, with $10 costs to appellant.
Hammer, Shientag and Hecht, JJ., concur.
Judgment accordingly.